RICHARDS, J., pro tem.
In this case no respondent’s brief has been filed, but a cursory examination of the record discloses that the only appeal before us is an attempted appeal from two orders of the trial court sustaining a demurrer to the plaintiff’s first amended complaint and denying the plaintiff’s application for leave to file a second amended complaint. Neither of these orders are appealable orders and there is no appeal from the judgment. It follows that the appeals must be dismissed, and it is so ordered.
Sloss, J., and Victor E. Shaw, J., pro tem., concurred.